Exhibit 10.2

 

Exclusive Management Consulting and Service Agreement

 

The Exclusive Management Consulting and Service Agreement (hereinafter referred
to as “the Agreement”) is entered into by and among the following parties at
Qianhai Shenzhen-Hong Kong Cooperation Zone, Shenzhen on August 18, 2020:

 

Party A: YiQiLai (Shenzhen) Consulting Management Co., Ltd.

 

Domicile:

 

 

 

Party B: Shenzhen Zhong Wei Technology Co., Ltd.

 

Domicile:

 

 

 

Party C: Ding Xiang (Shenzhen) Investment Co., Ltd.

 

Domicile:

 

 

 

Whereas:

1. Party A is a wholly foreign owned enterprise (hereinafter referred to as
“WFOE”) incorporated in the People’s Republic of China (hereinafter referred to
as “China”) and holds management consulting and service resources;

 

2. Party B is a limited liability company registered in China with the scope of
business “normal scope of business is: Design, technical development and sales
of computer software and hardware; database and computer network service;
technical development and sales of game software and game products;
advertisement business (The businesses requiring approval of advertisement
business in compliance with laws, regulations and provisions of the State
Council shall not be carried out until the approval is acquired); domestic trade
(excluding franchised, exclusively-controlled and monopolized commodities);
sales of jewelry, electronic products, software, handicraft, digital products
and accessory, office supplies, daily necessities, toy, stationery and sporting
goods, home textile and furnishings, cosmetics and daily chemicals, and clothes
and underwear; design of online animation and television animation; technical
development of music software; telecom service (excluding these of the
aforementioned businesses banned by the laws, administrative regulations and the
State Council. The restricted businesses shall be undertaken after the approval
is acquired). The businesses requiring permit are: Telecom value added service;
sales of publications, books, newspapers and periodicals, electronic
publication, and audio visual products”. All the business activities operated
and developed by Party B currently and at any time during the term of the
Agreement shall be collectively deemed as “core business”.

 



 1 

 

 

3. Party C is a legal shareholder of Party B, and holds 100% of Party B’s shares
as of the signing date hereof.

 

4. To assist Party B in successfully undertaking the core businesses within its
scope of business and legally undertaking other related businesses, Party A
hereby agrees to offer exclusive consulting and other services related to
management to Party B, and Party B agrees to accept the exclusive management
consulting and services offered by Party A.

 

Now, therefore, the Parties hereby enter into the following agreement with the
consensus reached through negotiations:

 

1 Management Consulting and Service; Monopolistic and Exclusive Rights and
Interests

 

1.1During the Term of the Agreement, Party A hereby agrees to offer relevant
management consulting and services to Party B in accordance with the terms
hereof as the exclusive management consulting and service provider of Party B.
Party A shall determine the specific scope of management consulting and service
and be entitled to adjust according to its needs, and core business and actual
operation condition of Party B, including but not limited to scope of services
stated in Attachment 1.

 

1.2Party B hereby agrees to accept the management consulting and services
offered by Party A. During the term of the Agreement, Party B shall assist as
required by Party A so that Party A can offer efficient management consulting
and services.

 

1.3Party B hereby further agrees that without prior consent of Party A in
writing, Party B shall not accept and supervise to prevent its controlled
subsidiary from accepting the consulting and services from any third party
(directly or indirectly) similar to those offered by Party A herein during the
Term of the Agreement.

 

1.4Party B hereby further agrees that if Party B, any of its affiliates or its
associated companies intends to reach any cooperation, joint venture or
partnership arrangement with other parties than Party A, whether such
arrangement is substantially similar to the Agreement or not, Party A shall have
the priority for such opportunity according to the terms and conditions similar
to those hereof.

 



 2 

 

 

1.5To specify the rights and obligations of Party A and Party B, and practically
perform the aforementioned provision of service, the Parties hereby agree on the
followings to the extent permitted by Chinese laws:

 

1.5.1.Party B must operate according to the opinions or advice of the services
offered by Party A in accordance with Article 1.1 hereof;

 

1.5.2.Except the directors and supervisors remaining in office as approved by
Party A, Party B shall respectively appoint the candidates recommended by Party
A as the directors of Party B in the procedure prescribed by Chinese laws, and
appoint the senior management employed and recommended by Party A as General
Manager, Chief Financial Officer and other senior management of Party B in
accordance with the Chinese laws to supervise the business and operation of
Party B; unless retirement, resignation, incapability or death occurs, without
the prior consent of Party A in writing, Party B shall not dismiss the directors
recommended by Party A for any reason.

 

1.5.3.Party B hereby agrees to procure the directors and senior management of
Party B to exercise their powers and duties granted in accordance with the laws,
regulations and the Articles of Association on the instructions of Party A.

 

1.5.4.Party A shall be entitled to undertake the businesses related to the
services in the name of Party B, and Party B shall provide all the necessary
power of attorney so that Party A can successfully undertake such businesses and
offer relevant services.

 

1.5.5.Pursuant to the provisions of Chinese laws, Party A shall be entitled to
check the accounts of Party B at regular intervals and at any time, and Party B
shall keep the accounts in a timely and accurate manner and provide the accounts
for Party A at the request of Party A. During the term of the Agreement, Party B
hereby agrees to coordinate with Party A and its shareholders (including direct
or indirect shareholders) in the audit, provide relevant information and
materials of Party B’s operation, business, clients, finance and employees for
Party A, its shareholders (including direct or indirect shareholders), and/or
its entrusted auditors and agrees that Party A’s shareholders can disclose such
information and materials so as to meet the requirements of securities
regulation.

 

2 Calculation and Payment of Management Consulting and Service Fee (hereinafter
referred to as “service fee”)

 

2.1The Parties hereby agree that the service fee hereof shall be recognized and
paid in the mode stated in Attachment 2 in the principles of fairness and
reasonableness from the date when Party A and Party B agrees on the service in
writing (hereinafter referred to as “commencement date”);

 



 3 

 

 

2.2If Party B fails to pay the service fee and other fees in accordance with the
provisions hereof, it shall further pay Party A the liquidated damages in the
amount of 0.05% of the overdue amount per day of delay;

 

2.3Unless the Parties otherwise reach the consensus through negotiations, the
service fee paid by Party B to Party A according to the Agreement shall not be
deducted or offset in any form (i.e. Bank service fee, etc.);

 

2.4Moreover, Party B shall further pay Party A the actual expenses incurred from
the provision of the consulting and service hereof besides paying the service
fee, including but not limited to various travel expense, transportation fee,
printing cost and postage, etc.

 

3 Representations, Warranties and Undertakings

 

3.1Party A hereby makes the following representations, warranties and
undertakings:

 

3.1.1.Party A is a wholly foreign owned enterprise legally registered and
effectively existing in accordance with Chinese laws, and holds the
qualification of independent legal person, complete and independent legal status
and legal capacity.

 

3.1.2.Party A shall sign and perform the Agreement within the scope of its
company rights and scope of business; it has taken necessary corporate behavior
and granted proper authorization, and acquired all the necessary consent and
approvals from third party and governmental departments so as to sign the
Agreement, and its signing of the Agreement shall not violate the laws and
contracts with binding force or influence on it.

 

3.1.3.The Agreement shall constitute the obligations that are legal, effective,
with binding force and enforceable for Party A in accordance with the articles
hereof upon the signing.

 

3.2Party B hereby makes the following representations, warranties and
undertakings:

 

General Matters

 

3.2.1.Party B is a company legally registered and effectively existing in
accordance with Chinese laws, and holds the qualification of independent legal
person, complete and independent legal status and legal capacity.

 



 4 

 

 

3.2.2.Party B shall sign and perform the Agreement within the scope of its
company rights and scope of business; it has taken necessary corporate behavior
and granted proper authorization, and acquired all the necessary consent and
approvals from third party and governmental departments so as to sign the
Agreement, and its signing of the Agreement shall not violate the laws and
contracts with binding force or influence on it.

 

3.2.3.As of the effective date of the Agreement, there is no litigation,
arbitration, or other legal and administrative proceedings, etc. or governmental
investigation related to the matters stipulated herein, or that may have adverse
effect on the signing of the Agreement by Party B or the performance of the
obligations hereof; or there is no such pending or threatened litigation,
arbitration, or other legal and administrative proceedings, etc. or governmental
investigation.

 

3.2.4.As of the effective date of the Agreement, no situations that may violate
relevant laws or hinder the performance of the obligations hereof by Party B
exist.

 

3.2.5.The Agreement shall constitute the obligations that are legal, effective,
with binding force and enforceable for Party B in accordance with the articles
hereof upon the signing.

 

Matters of Relevant Certificates, Licenses and Qualifications

 

3.2.6.Acquire all the certificates, licenses and permits for core businesses and
relevant businesses, continually maintain the legality and validity of such
certificates, licenses and permits, make timely follow-up, and deal with
relevant application, change and renewal formality.

 

3.2.7.Not engage in any activities beyond the permitted scope of such
certificates, licenses and permits.

 

3.2.8.Strictly comply with the requirements and codes related to core business
prescribed by Chinese laws.

 

Matters of Business Development

 

i.Party B shall develop, enlarge and expand the market in the direction agreed
in the mutual deliberation after deliberating and reaching consensus with Party
A.

 



 5 

 

 

3.3Party B and Party C (hereinafter collectively referred to as “commitment
parties”) hereby make the following representations, warranties and
undertakings:

 

To ensure that Party B performs the obligations and duties hereof, the
commitment parties jointly unconditionally and irrevocably undertake that
without the written consent of Party A, Party B shall not (Party C, as
shareholder of Party B, shall not or urge or instruct Party B to) enter into any
major transaction (referring to the transaction with single transaction amount
exceeding RMB 1,000,000 or the transactions with relatively small single
transaction amount but accumulative amount exceeding RMB 1,000,000) or conduct
any act that influences or has adverse effect on the assets, liabilities, rights
or operation of Party B, including but not limited to the followings:

 

Major Corporate Matters

 

3.3.1Not operate the businesses beyond the scope of core business;

 

3.3.2Not borrow from any third party or provide loan for any third party, or
bear any liabilities;

 

3.3.3Not replace or dismiss any directors or senior management;

 

3.3.4Not to purchase or sell the assets or rights worth more than RMB 500,000
from or to any third party;

 

3.3.5Not provide any guarantee or warranty for any third party, or provide
mortgage or pledge for any third party with its assets or rights;

 

3.3.6Not change its Articles of Association or scope of business;

 

3.3.7Not change the standard operation process or any major internal codes;

 

3.3.8Not transfer its rights and obligations hereof to any third party;

 

Major Personnel Matters

 

3.3.9Employ or dismiss any employee on the instructions of Party A;

 

3.3.10Designate the directors on the instructions of Party A, internal
guidelines and Articles of Association of Party B, and require such directors to
elect the Board Chairman on the instructions of Party A;

 

3.3.11Appoint General Manager, Chief Financial Officer and any other senior
management on the instructions of Party A;

 

3.3.12If any personnel resigns or is dismissed, whether making mistakes or not,
the commitment parties shall hire corresponding employee to fill the vacancy on
the instructions of Party A;

 

3.3.13Agree to issue the power of attorney to Party A or its designated
representative on the instructions of Party A so as to authorize Party A or its
designated representative to be the principal of Party C at the shareholders’
meeting of Party B. The commitment parties hereby agree to immediately issue the
power of attorney to Party A or its designated representative on the
instructions of Party A at any time under any situation;

 



 6 

 

 

Other Matters

 

3.3.14Party A and Party B hereby agree that Party A may, if necessary, require
Party B to sign intellectual property license agreement, trademark permit
agreement, domain permit agreement, equipment asset leasing agreement and the
agreements related to Party B’s core business with Party A or its designated
representative during the term of the Agreement, and Party B hereby undertakes
to immediately sign, specifically explain and supplement relevant contents and
articles on the instructions of Party A, etc.; and

 

3.3.15Party A and Party B hereby agree that Party A may, if necessary (or for
any reason, including but not limited to tax, accounting or other reasons),
require Party B to supplement and revise any article hereof on the instructions
of Party A during the term of the Agreement, and Party B hereby undertakes to
immediately adjust, revise, and sign on the instructions of Party A.

 

4 Safekeeping

 

4.1Party A hereby agrees that all the materials or objects generated in the
operational management process of Party B shall be managed and kept by Party A
from the date when it offers relevant management consulting and service to Party
B according to the conditions hereof, including but not limited to the following
materials or objects. Party A hereby undertakes to properly manage and keep such
materials and objects after receiving the aforementioned company materials and
objects.

 

a.All the business certificates and licenses (i.e. Business License and permits,
etc.);

b.All the seals (i.e. Official seal, finance seal, business seal, and invoice
seal, etc.);

c.All the bank accounts and supporting materials (i.e. Account opening license,
bank card, bank passbook, electronic key, password and other account opening
materials, etc.);

 



 7 

 

 

d.All the business records, documents and materials generated in the operational
management process (i.e. Contracts, agreements, and business documents, etc.);

e.All the financial account books and materials generated in the operational
management process (i.e. Accounting vouchers and account books, etc.);

f.All the other records, documents and materials generated in the operational
management process (i.e. Shareholders’ resolution, board resolution, rules and
regulations, internal command, personnel records, and employment agreement,
etc.);

g.Various assets and their documents of title generated in the operational
management process (i.e. Movable assets, immovable assets, document of title or
instrument, etc.);

h.Other materials or objects generated in the operational management process
with significant influence or function.

 

5 Confidentiality

 

5.1.Party B hereby agrees that the secret materials and information learnt or
accessed due to accepting the exclusive consulting and service shall constitute
confidential information (hereinafter referred to as “confidential
information”). Party B shall endeavor to take various reasonable measures to
keep them confidential; without the prior consent of Party A in writing, Party B
shall not disclose, grant or transfer such confidential information to any third
party, including the merger with third party, being acquired, and being directly
or indirectly controlled by third party. Once the Agreement is terminated, Party
B shall return any documents, materials or software containing confidential
information to Party A as required by Party A or destroy them on its own, and
delete any confidential information from any memory device, and shall not
continue using such confidential information.

 

5.2.Party B shall take necessary measures to solely disclose confidential
information to the employees, agents or professional advisors of Party B who
need to learn such information, and urge such employees, agents or professional
advisors of Party B to fulfill the obligation of confidentiality hereof. Party
B, its employees, agents or professional advisors shall sign specific
confidentiality agreement so that the parties concerned shall fulfill the
obligation of confidentiality prescribed in this article.

 

5.3.The Parties hereby agree that this article shall be permanently effective
whether the Agreement is revised, cancelled or terminated.

 



 8 

 

 

6 Applicable Taxes

 

With regard to the payment to Party A in accordance with the Agreement, Party B
shall assist Party A in obtaining corresponding tax reduction and exemption in
accordance with the provisions of Chinese laws and regulations. If there is no
tax reduction and exemption policy or preferential policy, Chinese tax
administration shall charge Party A the taxes related to the performance of the
Agreement in accordance with Chinese tax laws. Party B shall compensate Party A
for such taxes in full amount after Party A pays the taxes according to law.

 

7 Subcontracting/Entrustment

 

7.1.Party A shall be entitled to designate any third party to offer the
management consulting and service hereof in the terms and conditions prescribed
herein, or entrust such third party to perform Party A’s obligations hereof.
Party B hereby generally agrees on the aforementioned arrangement and shall sign
relevant agreement with such third party as required by Party A.

 

7.2.Party A shall be entitled to transfer its rights and obligations hereof to
any third party, and the transferee shall enjoy the rights and undertake the
obligations attributed to Party A herein as it shall enjoy the rights and
undertake the obligations as a party of the Agreement. Party A shall notify
Party B in writing within reasonable period before such transfer, and shall sign
relevant written document for such transfer at the request of Party A.

 

8 Intellectual Property

 

8.1.Party A shall hold all the intellectual property of the materials provided
for Party B due to the performance of the management consulting and service
prescribed herein;

 

8.2.As for all the intellectual property generated from the performance of the
management consulting and service prescribed herein (including but not limited
to all the existing and future copyright, patent, trademark, service logo and
all the related goodwill, registration design, design patent, technical secrets,
trade secrets, domain name, brand name, trade name and any other similar
rights), whether they are independently developed by Party A or developed by
Party A based on intellectual property of Party B, or developed by Party B based
on intellectual property of Party A, Party A shall hold monopolistic and
exclusive rights and interests, and Party B shall not claim any right from Party
A, raise any objection to the ownership of such intellectual property, or apply
for the registration or adopt other means to obtain any of such intellectual
property. Moreover, Party B shall sign all the documents that enable Party A to
become the right holder of such intellectual property, and take all the actions
to assist Party A to become the right holder of such intellectual property and
protect such intellectual property.

 



 9 

 

 

Nonetheless, if they are developed by Party A based on intellectual property of
Party B or its affiliated organizations, Party B and its related affiliated
organizations shall warrant that such intellectual property is free of any
defect. Otherwise, if it thus leads to the losses of Party A, Party B and its
affiliated organizations shall compensate for such losses. If Party A thus
undertakes the responsibility of compensation for any third party, Party A shall
be entitled to claim the compensation for all the losses from Party B or its
related affiliated organizations after paying such compensation.

 

8.3.Party A hereby authorizes Party B to use the intellectual property
prescribed in Article 8.1 and Article 8.2 herein in a non-exclusive manner.

 

8.4.Without the prior consent of Party A in writing, Party B shall not transfer
or sub-license the intellectual property granted by Party A in accordance with
Article 8.3 to any third party.

 

9 Breach of Contract and Compensation

 

9.1.Any party’s breach of any obligation, representations, warranties and
undertakings hereof shall constitute breach of contract. Under such situation,
the observant party shall be entitled to issue written notice to the defaulting
party, and request the defaulting party to rectify within 10 days after
receiving such written notice.

 

9.2.In addition to the breach of contract penalty paid in accordance with
Article 2.2 hereof, the defaulting party shall compensate the observant party
for all the losses arising from its act of breach, including but not limited to
carious requests, expenses, fees, service fee, interests, and fines, etc.

 

9.3.Party B shall compensate for Party A’s losses, damages and costs for any
litigation, claim or other requests arising from management consulting and
service offered by Party A at the request of Party B, and protect Party A from
any damages,

 

10 Effectiveness and Term

 

10.1.The Agreement shall be signed and come into effect on the date first above
written and remain effective until the operation termination of Party B. The
Parties may terminate the term of the Agreement in advance in accordance with
the Agreement or other signed agreements.

 

10.2.After signing the Agreement, Party A shall be entitled to review the
contents of the Agreement every three months so as to determine whether to
accordingly revise or supplement the Agreement according to the situation at
that time.

 



 10 

 

 

10.3.Party A shall hold the right of unilateral extension of the Agreement; the
Agreement shall be extended with the written confirmation of Party A before the
expiry; the Agreement may be extended once or more than once. Party A shall
unilaterally determine the specific extension period and times of extension, and
Party B shall unconditionally accept.

 

11 Termination

 

11.1.Termination on expiry date: Unless extended in accordance with relevant
articles hereof, the Agreement shall terminate on the date of expiry.

 

11.2.Forward termination: Within the term of the Agreement, unless Party A
undertakes fraud acts, Party B shall not terminate the Agreement in advance.
Notwithstanding the foregoing, Party A shall be entitled to terminate the
Agreement with a 30-day written notice in advance to Party B at any time.

 

11.3.Articles after termination: After the termination of the Agreement, the
rights and obligations of the Parties prescribed in Article 4, 7, 8 and 11 shall
remain effective.

 

12 Dispute Resolution

 

The Parties shall firstly resolve any dispute arising from the interpretation
and performance of the Agreement through amicable negotiations. If the Parties
fail to enter into the agreement of dispute resolution within 30 days after one
party sends the written notice requesting resolution through negotiation to the
other party, any party shall be entitled to submit relevant dispute to South
China International Economic and Trade Arbitration Commission for arbitration in
accordance with the arbitration rules effective then. The arbitration place is
Shenzhen and the arbitration language is Chinese. The arbitration award shall be
final and have binding force on the parties.

 

Except for the disputed matter for the Parties, the Parties shall continually
perform their respective obligations in good faith.

 

13 Force Majeure

 

13.1.“Force majeure event” refers to any event beyond the scope of reasonable
control of one party and unavoidable though the affected party takes reasonable
care, including but not limited to governmental act, natural force, fire,
explosion, windstorm, flood, earthquake, tide, lightning, or war. Nonetheless,
credit, capital or financing deficiency shall not be deemed beyond the scope of
reasonable control of one party. The party affected by “force majeure event”
that seeks the exemption of the duties hereof shall notify the other party of
such exemption of responsibility and the steps for its complete performance as
soon as possible.

 



 11 

 

 

13.2.If the agreement performance is delayed or hindered due to the “force
majeure event” prescribed in the aforementioned definition, the party affected
by force majeure shall not undertake any responsibilities hereof within the
scope of delay or hindrance. The party affected by force majeure shall take
appropriate measures to relief or eliminate the influence of “force majeure
event” and endeavor to recover the performance of the obligations delayed or
hindered by “force majeure event”. Once the force majeure event is eliminated,
the Parties shall agree to try their best to recover the performance hereof.

 

14 Notice

 

The notice or other correspondence sent by any party hereof shall be made in
Chinese, and delivered by specialized person, by post or via fax to the
following address of other parties or other addresses given by other party in
the notice to other agreement parties in the means of notice prescribed herein.
The actual service date of the notice shall be determined in the following mode:
(a) For the notice delivered by specialized person, it shall be deemed as
delivered on the date of delivery by specialized person; (b) for the notice in
the form of letter, it shall be deemed as delivered on the tenth day after the
post date of registered airmail with postage paid (indicated by postmark, or on
the fourth day after delivered to special delivery service institution
internationally recognized; and (c) for the notice sent via fax, it shall be
deemed as delivered at the receiving time indicated on transmission confirmation
of relevant document.

 

Party A: YiQiLai (Shenzhen) Consulting Management Co., Ltd.

 

Address:

 

Addressee:

 

Tel.:

 

Fax: _________________________________________________________

 

 

Party B: Shenzhen Zhong Wei Technology Co., Ltd.

 

Address:

 

Addressee:

 

Tel.:

 

Fax: _________________________________________________________

 

 

 12 

 



 

Party C: Ding Xiang (Shenzhen) Investment Co., Ltd.

 

Address:

 

Addressee:

 

Tel.:

 

Fax: _________________________________________________________

 



 

15 Independent Contracting Party

 

The Parties hereby explicitly acknowledge and agree that Party A offers all the
services hereof as the independent contracting party, and it shall not be deemed
that it enters into any partnership, joint venture or other relationship with
identical or similar nature with Party B.

 

16 Agreement Transfer

 

Without the prior consent of Party A in writing, Party B shall not transfer its
rights and obligations hereof to any third party;

 

Nonetheless, Party A shall be entitled to transfer its rights and obligations
hereof to any third party, which shall come into immediate effect after sending
written notice to Party B.

 

17 Severability

 

If any article hereof becomes ineffective or unenforceable due to the
inconsistency with relevant laws, such article shall solely become ineffective
or unenforceable within the jurisdiction scope of relevant laws and shall not
affect the legal force of other articles hereof. Meanwhile, the Parties shall
behave with integrity, and the deviation of the revision of such article shall
solely be made so as to achieve legality of the Agreement or relevant articles
and shall not conflict with the interests to be obtained by the Parties that are
estimated at the time of agreement signing.

 

18 Revision and Supplement

 

18.1.The Parties hereby agree that Party A may, if necessary, require Party B
and Party C to sign or further sign any other agreements or supplementary
agreement with Party A or its designated representative during the term of the
Agreement. Party B and Party C hereby undertake to immediately sign such
agreement and follow the instructions of Party A, and specifically explain and
supplement relevant contents, terms and articles on the instructions of Party A.

 



 13 

 

 

18.2.The Parties hereby agree that Party A may, if necessary (or for any reason,
including but not limited to tax, accounting or other reasons), require Party B
and Party C to supplement and revise any term and article hereof on the
instructions of Party A during the term of the Agreement, and Party B hereby
undertakes to immediately sign and follow the instructions of Party A.

 

19 Governing Laws

 

The Agreement shall be governed by and interpreted according to Chinese laws.

 

20 Miscellaneous

 

The Attachments hereto shall enjoy equal legal force with the Agreement. The
Agreement is made in Chinese and in quadruplicate, with Party A holding two,
Party B and Party C respectively holding one.

 

Attachment 1 Management Consulting and Service Schedule

 

Attachment 2 Calculation and Payment Method of Service Fee

 

 

(The remainder of this page is intentionally left blank. The signing page is
attached)

 14 

 

 

(This page is left blank and serves as the signing page of Exclusive Management
Consulting and Service Agreement. The Parties have instructed their respective
authorized representatives to sign Exclusive Management Consulting and Service
Agreement on the date first above written.)

 

Party A: YiQiLai (Shenzhen) Consulting Management Co., Ltd.

 

 

 

Signature: /s/ Congying Fang

 

 

 

Party B: Shenzhen Zhong Wei Technology Co., Ltd.

 

 

 

Signature: /s/ Weide Li 

 

 

Party C: Ding Xiang (Shenzhen) Investment Co., Ltd.

 

 

 

Signature: /s/ Xinhong Cai

 

 

 

August 20, 2020

 15 

 

 

Attachment 1: Management Consulting and Service Schedule

 

Party A shall offer the management consulting and services related to core
business to Party B, including but not limited to the followings;

 

General Matters

 

I.Technical consulting and services, business consulting, business
administration and consulting, assets and equipment leasing, marketing
consulting, and system management and maintenance, etc.;

 

Technical Consulting Matters

 

II.Provide and maintain service platform, and protect the security\safety;

 

III.Provide and maintain computer system and equipment;

 

IV.Conceive, create, design, update and maintain service platform and website;

 

V.Develop and test new products;

 

VI.Improve relevant technology according to Party B’s business demand;

 

VII.Give consulting services and professional trainings necessary for Party B’s
operation and business;

 

Sales and Consulting Matters

 

VIII.Formulate sales plan and undertake the appraisal of new products;

 

IX.Research and analyze the market;

 

X.Formulate market and sales strategy;

 

XI.Deal with public relations or media service;

 

Other Matters

 

XII.Give appropriate trainings, consulting and assistance related to its
operation and business to Party B’s employees;

 

XIII.Provide labor assistance at the request of Party B, including but not
limited to lending or dispatching of relevant personnel (provided that Party B
bears relevant labor costs);

 



 1 

 

 

XIV.According to the operation management needs of Party B at the time, Party A
shall offer other management consulting and services added with the approval of
the Parties from time to time;

 

XV.Offer other services related to Party B’s operation; and other services added
with the approval of the Parties.

 

 2 

 

 

Attachment 2: Calculation and Payment Method of Service Fee

 



I.Calculation of service fee. Party A shall offer management consulting and
services in accordance with the terms and provisions of the Agreement, and Party
A and Party B hereby unanimously agree that 100% of the profit (defined as
below) (incurred from the commencement date) shall be paid to Party A as service
fee. Nonetheless, in consideration of actual operation condition of Party B,
Party A may unilaterally adjust this percentage once or more than once at any
time. The commencement date of such adjustment may be dated back to the date of
signing of the Agreement (“service fee”).

 

“Profit” is hereby defined as below:

 

The earnings after taxes of Party B. nonetheless, if such earnings after taxes
is a negative number (namely loss), Party A shall be entitled to select other
accounting item to define the profit (including but not limited to the following
accounting items). Party A reserves the final and absolute right of
interpretation and change of the definition of profit (including but not limited
to adjustment of any accounting items, such as addition or removal of non-cash
accounting items), but all the accounting items shall be calculated in the
accounting principle of International Financial Reporting Standards (IFRS).

 

nEBT – Earnings before Tax;

 

nEBIT – Earnings before Interest and Tax, or Operating Income;

 

nEBITDA – Earnings before Interest, Tax, Depreciation and Amortization

 

II.Arrangement of service fee. Party B shall pay Party A the service fee
quarterly (“quarterly service fee”). Nonetheless, Party A may unilaterally
require Party B to handle all or part of the quarterly service fee in the
following manner: Suspend the payment of quarterly service fee, recognize such
service fee as accounts payable of Party B to Party A, and set interest rate or
calculate interests on the instructions of Party A.

 

III.Payment method of service fee. Party B shall provide the corresponding
quarterly service fee, financial statements and business performance data for
Party B within 30 days after every quarter ends (the format, contents and
accounting items must meet the requirements of Party A), and pay Party A the
corresponding quarterly service fee and other amounts approved by Party A. Party
B shall remit the payment amount to the designated account of Party A according
to the written notice of Party A. Party A and Party B may further confirm the
payment deadline in writing. After receiving the remittance from Party B, Party
A shall issue the invoice to Party B according to the requirements of laws.

 

IV.Annual report. Party B shall provide its corresponding annual financial audit
report for Party A within 90 days after every accounting year ends. The audit
must be undertaken and such audit report must be issued by the accounting firm
recognized by Party A in accordance with International Financial Reporting
Standards (IFRS). If Party A holds that the total quarterly service fee paid by
Party B to Party A for the corresponding accounting year is less than
corresponding total amount in audit report, Party B shall immediately make up
such difference to Party A.

 



 1 

 

 

V.Annual check of service fee. Party A shall be entitled to dispatch personnel
(Party A’s employees or accounting firm entrusted by Party A) (“Party A’s
representative”) to Party B so as to review the financial status of Party B and
the calculation method and amount of service fee. Therefore, Party B shall
provide all the relevant documents, statements, records or data for Party A’s
representative so as to confirm and approve the amount of service fee. Unless
Party A’s representative makes major mistake in calculation, Party A shall
reserve the final right of confirmation for the service fee amount, and Party B
shall pay Party A the service fee according to the calculation result from Party
A’s representative.

 

VI.Market change. Party A shall be entitled to adjust the calculation formula of
service fee according to market changes at any time. Party A shall immediately
notify Party B after making the adjustment, and Party B shall pay the service
fee calculated in the adjusted calculation formula of service fee from the next
month after receiving the notice or from the next service item.

 

 

 

 

 

 

 



 2 

 